Appeal by defendant from a judgment of the Comity Court, Queens County, rendered February 23, 1961 after a jury trial, convicting him of second degree burglary, petit larceny and possession of burglar’s tools as a felony; sentencing him, as a third felony offender, to serve a term of 15 to 20 years on the burglary count; and suspending sentence on the other two counts. Judgment affirmed (see People v. Friola, 11 N Y 2d 157; People v. Plume, 12 N Y 2d 705). Beldock, P. J., Kleinfeld, Christ, Hill and Hopkins, JJ., concur.